Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Non-Final Rejection 

 The Status of Claims:
Claims 1-22 are pending. 
Claims 1-5 ,7-9, and 12-22 are rejected. 
Claims 6, and 10-11 are objected. 

DETAILED ACTION
1. 	Claims 1-22 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application claims benefit of 62/983,931 03/02/2020.
    Drawings
3.         The drawings filed on 3/1/2021 are accepted by the examiner. 
        IDS
4.          The IDS filed on 3/1/21 and 6/3/21 are reviewed by the examiner.


Claim Objections
Claims 6, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 5 and 7, the term “substantially ”  is recited. This expression is vague and indefinite because the specification does not specify what is meant by  the term”  “substantially ” . The examiner recommends to remove it for the claims . 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for preventing diseases such as lung transplant rejection.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the compound of formula 1 such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before lung transplant rejection occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The passages of the specification spanning from line 15 to line 28 on page 4 and from line 18 to 22 on page 18 mention simply a method of preventing or delaying lung transplant rejection in a mammal (e.g., a human), the method comprising 20 administering to the mammal (or human) a therapeutically-effective amount of the crystalline hydrate of compound 1 , which is  Applicants’ intended treatment.  3) There is no working example of such a preventive procedure in man or animal in the specification.  4) The claims rejected are drawn to clinical preventative lung transplant rejection medicine and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become prevented from lung transplant rejection before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in lung transplant rejection with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of lung transplant rejection generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent lung transplant rejection generally.  That is, the skill is so low that no compound effective generally against lung transplant rejection has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed lung transplant rejection.
The Examiner suggests deletion of the word “preventing” from the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-5 ,8-9, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fatheree et al (US 2018/0258087 A1) in view of Silverman (The Organic Chemistry  of Drug Design and  Drug Action, Academic Press, Inc., 1992, p.19-21)

Applicant claims the followings:
1. (Original) A crystalline hydrate of the compound of formula 1: 
    PNG
    media_image1.png
    88
    242
    media_image1.png
    Greyscale
 1 wherein the crystalline hydrate is characterized by a powder X-ray diffraction pattern comprising diffraction peaks at 20 values of 5.68±0.20, 10.43±0.20, 10.94+0.20, and 13.08+0.20.  
2. (Original) The crystalline hydrate of claim 1, wherein the powder X- ray diffraction pattern is further characterized by having one additional diffraction peak at a 20 value of 8.49+0.20.  
3. (Original) The crystalline hydrate of claim 2, wherein the powder X- ray diffraction pattern is further characterized by having two or more additional diffraction peaks at 20 values selected from 11.55+0.20, 12.20+0.20, 17.06+0.20, and 26.29+0.20.  
4. (Original) The crystalline hydrate of claim 2, wherein the powder X- ray diffraction pattern is further characterized by having additional diffraction peaks at 20 values of 11.55+0.20, 12.20+0.20, 17.06+0.20, and 26.29+0.20.  
5. (Currently Amended) The crystalline hydrate of claim 1 
8. (Currently Amended) The crystalline hydrate of claim 1 
9. (Currently Amended) A pharmaceutical composition comprising a crystalline hydrate of any one of claims 1 to 3 [[8]], and a pharmaceutically-acceptable carrier.  
12. (Currently Amended) A method of treating a respiratory disease in a mammal, the method comprising administering to the mammal a pharmaceutical composition comprising the crystalline hydrate of claim 1 
13. (Original) The method of claim 12, wherein the respiratory disease is selected from the group consisting of asthma, chronic obstructive pulmonary disease, cystic fibrosis, pneumonitis, idiopathic pulmonary fibrosis, acute lung injury, acute respiratory distress syndrome, bronchitis, emphysema, sarcoidosis, an eosinophilic disease, a helminthic infection, pulmonary arterial hypertension, lymphangioleiomyomatosis, bronchiectasis, an infiltrative pulmonary disease, drug- induced pneumonitis, fungal induced pneumonitis, allergic bronchopulmonary aspergillosis, hypersensitivity pneumonitis, eosinophilic granulomatosis with polyangiitis, idiopathic acute eosinophilic pneumonia, idiopathic chronic eosinophilic pneumonia, hypereosinophilic syndrome, Loffler syndrome, bronchiolitis obliterans organizing pneumonia, lung graft-versus-host disease, and immune-checkpoint-inhibitor induced pneumonitis.  
14. (Original) The method of claim 12, wherein the respiratory disease is asthma.  
15. (Original) The method of claim 14, wherein the asthma is moderate to severe asthma.  
16. (Original) The method of claim 12, wherein the pharmaceutical composition is administered by inhalation.  
17. (Currently Amended) A method of preventing or delaying lung transplant rejection in a mammal, the method comprising administering to the mammal a pharmaceutical composition comprising the crystalline hydrate of claim 
18. (Original) The method of claim 17, wherein the lung transplant rejection is selected from the group consisting of primary graft dysfunction, organizing pneumonia, acute rejection, lymphocytic bronchiolitis, and chronic lung allograft dysfunction.  
19. (Original) The method of claim 17, wherein the lung transplant rejection is acute lung transplant rejection.  
20. (Original) The method of claim 17, wherein the lung transplant rejection is chronic lung allograft dysfunction.  
21. (Original) The method of claim 17, wherein the lung transplant rejection is selected from the group consisting of bronchiolitis obliterans, restrictive chronic lung allograft dysfunction, and neutrophilic allograft dysfunction.  
22. (Original) The method of claim 17, wherein the pharmaceutical composition is administered by inhalation.

Determination of the scope and content of the prior art
Fatheree et al discloses a 4-membered heterocyclic amide, where the variables are defined in the specification, or a pharmaceu­tically-acceptable salt thereof􀀡 that are useful as JAK kinase inhibitors. It also provides pharmaceutical compositions comprising such compounds, methods of using such compounds to treat respiratory diseases, and processes and intermediates useful for preparing such compounds in the followings:.

    PNG
    media_image2.png
    546
    567
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    320
    548
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    382
    546
    media_image4.png
    Greyscale

(see page 29, Claims 10-11, and 12-17)


    PNG
    media_image5.png
    385
    564
    media_image5.png
    Greyscale

(see page 30, Claims 18-21) as in Claims 1 and  12-22

    PNG
    media_image6.png
    785
    558
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    823
    561
    media_image7.png
    Greyscale

(see page 21, paragraphs#0193-0196)
Furthermore, the pharmaceutical composition is administered by inhalation using a dry pow­der inhaler. Such dry powder inhalers typically administer the pharmaceutical composition as a free-flowing powder that is dispersed in a patient's air-stream during inspiration.(see page 9, a paragraph#0089) as in Claims 16 and 22.

The current invention, however, differs from the prior art in that the prior art compound has a fluorine on the phenyl ring unlike the claimed compound; the prior art does not teach the X-ray diffraction pattern data.

Silverman teaches that bioisosteres are substituents or groups that have chemical or physical similarities, and which produce broadly similar biological properties.  There are classical isosteres and  non-classical isosteres (see page 19, the section of  4 bio bioisosterism).  One of the examples of non-classical isosteres is  hydrogen vs. fluorine as shown in Table 2.3 (see page 20, table 2.3)

Ascertainment of the difference between the prior art and the claims

1. The difference between the current application and the applied art is that the
applied art do not expressly teach the claimed compound without a fluorine on the phenyl ring and the X-ray diffraction pattern data.

2. The difference between the current application and the applied Fatheree et al art is that the Fatheree et al  does not expressly teach the claimed compound without a fluorine on the phenyl ring and the X-ray diffraction pattern data.
  	The deficiencies of the Fatheree are partially cured by the Silverman 

3. The difference between the current application and the applied Silverman art is that the Silverman does not expressly mention the claimed compound and the X-ray diffraction pattern data for the claimed  compound.
The deficiency of the Silverman  are cured partially  by the Fatheree et al.

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claims 1-5 ,8-9, with respect to the lack of disclosing 
the claimed compound without a fluorine on the phenyl ring, the Fatheree et al  does not expressly teach the claimed compound without a fluorine on the phenyl ring; however, Silverman does specify the relationship between hydrogen and fluorine as bioisosteres, which produce broadly similar biological properties.  So, if the skilled artisan in the art had desired to produce the claimed compound without a fluorine on the phenyl ring, 
it would have been obvious to the skilled artisan in the art to be motivated to employ the teaching of Silverman about the biological l  equivalency between hydrogen and fluorine in the  Fatheree et al  compound as an alternative. This is because the skilled artisan in the art would expect that particular modification or manipulation to be within the purview of the skilled artisan in the art.

Regarding with respect to the lack of disclosing the X-ray diffraction pattern data, both prior art do not disclose any data related to the X-ray diffraction patterns. However, Fatheree et al does teach the compound similar to the claimed compound and its preparation in the presence of water including a form of monohydrate as shown in examples for the intermediate and the final product   (see page 21, paragraphs#0193-0196). Thus, it is reasonable to form a crystal structure based on water. Furthermore, with respect to obtaining the X-ray diffraction pattern data, it is a customary practice for the chemist to evaluate the X-ray diffraction pattern data for a particular chemical compound for the investigative and research purpose.  This is because such an evaluation of the particular compound would expect to be within the purview of the skilled artisan in the art. 


Considering objective evidence present in the application indicating obviousness or nonobviousness.
Fatheree et al expressly discloses the 4-membered heterocyclic amide, such as (S)-(3-( dimethylamino )azetidin-1-yl)(2-( 6-(2-ethyl- 5-	fluoro-4-hydroxyphenyl)-l H-indazol-3-yl)-5-iso­propyl-4,5,6, 7-tetrahydro-3H-imidazo[ 4,5-c ]pyridin-6-yl)methanone, which is useful as JAK kinase inhibitors. It also provides pharmaceutical compositions comprising such a compound, methods of using such a compound to treat respiratory diseases. Furthermore, the main difference between the claimed compound and the prior art compound is the presence of fluorine on the phenyl ring of the core structure of both compounds.  Even so, Silverman does point out that the relationship between hydrogen and fluorine is a bioisosterism,, which can produce broadly similar biological properties.  So, if the skilled artisan in the art had desired to produce the claimed compound without a fluorine on the phenyl ring, it would have been obvious to the skilled artisan in the art to be motivated to employ hydrogen on the phenyl ring from the  the teaching of Silverman about the biological  equivalency between hydrogen and fluorine in the  Fatheree et al  compound as an alternative for fluorine on the phenyl ring . This is because the skilled artisan in the art would expect that particular modification or manipulation to feasible and successful as guidance shown in the prior art .


Conclusion
Claims 1-5 ,7-9, and 12-22 are rejected. 
Claims 6, and 10-11 are objected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             
10/8/2022